117 U.S. 612 (1886)
STEWART
v.
VIRGINIA.
Supreme Court of United States.
Submitted April 5, 1886.
Decided April 12, 1886.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF VIRGINIA.
*614 Mr. William L. Royall and Mr. A.B. Guigon for plaintiff in error.
Mr. R.A. Ayers, Attorney General of Virginia, for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The order remanding this case is affirmed. A proceeding under the act of Assembly of Virginia, approved January 14, 1882, Antoni v. Greenhow, 107 U.S. 771, as amended by the act of March 12, 1884, for the "identification and verification" of coupons tendered in payment of taxes, debts, or demands due the State, is not a suit of a civil nature arising under the Constitution or laws of the United States within the meaning of the act of March 3, 1875, 18 Stat. 470, ch. 137. The only purpose of such a proceeding is to determine whether the coupons tendered "are genuine, legal coupons, which are legally receivable for taxes, dues and demands." The court has nothing to do in that proceeding with the obligation of the State to receive the coupons in payment of the particular tax or demand for which they were tendered. The tender being made, it becomes the duty of the collector, under the law, to receive and receipt for the coupons "for the purpose of identification and verification," and to deliver them to the judge of the proper court to that end. The tax-payer then files his petition praying "that a jury be impaneled to try the question as to whether they are genuine, legal coupons, which are legally receivable for taxes, debts and demands." This is the only issue that can be tried, and if finally decided in favor of the tax-payer, the coupons are to be received by the collector for such of the taxes, dues and demands for which they were tendered as can, under the contract of the State, be paid in that way. *615 The court has no authority under the law to determine in that proceeding what taxes may be so paid. It thus appears that the issue to be tried cannot involve any question arising under the Constitution or laws of the United States.
Affirmed.